Title: To George Washington from Timothy Pickering, 9 October 1799
From: Pickering, Timothy
To: Washington, George


(private) 
Sir,Trenton [N.J.] Oct. 9. 1799.   
I received yesterday the inclosed letter from Mr Murray.
The President is on his way to this place. Govr Davie has been here a week; and Mr Ellsworth writes me, in a letter recd this morning, that he will arrive himself by Friday morning. The question about the mission to France will, I expect, be then settled. The state of the President’s mind, when on the 3d instant in the evening he called on Judge Ellsworth at Windsor (above Hartford) is thus intimated by the latter in an extract of a letter to the President written since that call, & which the Judge has communicated to me, in closing a sentence, in these words, referring to the President—“—should you continue inclined to such suspension of our mission, as under present aspects, universal opinion, I believe, and certainly my own, would justify.”
I am informed by Mr McHenry that General Hamilton & Genl Wilkinson are expected here to-day: and Mr Liston informs me that he shall be on in the course of the week from New-York. Judge Ellsworth comes on without being invited by the President; tho’ on very satisfactory grounds, which he mentions in his letter. This concurrence of public characters will give rise to speculations: and if the mission to France be suspended, the Aurora will ascribe it to British influence—and the efforts of the British faction, as we shall in this case be called anew: altho’ the arrivals of Hamilton & Wilkinson, & the passing of Mr Liston, are purely fortuitous. With great respect, I am, sir, your obt servt

Timothy Pickering

